DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 6 May 2022 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites the anchor substance forms a layer or self-assembled monolayer on the surface of the piezoelectric substrate.  Claim 36 recites the anchor substance binding to the surface of the piezoelectric substrate through a silane group.  Both claims 31 and 36 are dependent from claim 22.  Claim 22 recites the anchor substance bound directly to the metal.  It is unclear in claims 31 and 36 how the anchor substance forms a layer on the surface of the piezoelectric substrate and binds to the surface of the piezoelectric substrate when claim 22 recites the anchor substance bound directly to the metal coating.  For the purposes of examination, the claim is interpreted as the anchor substance forming a layer on the surface of the metal coating of the piezoelectric substrate and the anchor substance bound to the surface of the metal coating through a silane group.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22, 23, 26, 31, 33 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (US 2005/0164236).
Su et al. teach a biosensor component comprising:
a piezoelectric substrate (sensor is a piezoelectric plate, par. 38; vibrating element, 12, has quartz crystal layer, 14, which is a piezoelectric substrate, Fig. 1; par. 41) coated with a metal (surface coated with activated layer, 18, activated layer is a metal layer, par. 41, Fig. 1);
an anchor substance bound directly to the metal (metal activated layer has functional groups which are directly attached to the metal activated layer, par. 41; functional group, spacer and affinity binding molecule, par. 55, are interpreted the claimed anchor substance), wherein the anchor substance comprises a spacer and a binding component (spacer molecule is the reactive functional group plus spacer molecule bound to the substrate, par. 55, binding component is an affinity binding molecule which is avidin, par. 55, together the spacer and the binding component form the claimed anchor substance); and
a capture reagent (probe DNA or mismatch binding molecule is the capture reagent, par. 55), wherein the anchor substance is coupled with the capture reagent through the binding component (the anchor substance is bound to the capture reagent through the affinity binding molecule avidin which is the binding component, par. 55).
With respect to claim 23, Su et al. teach the binding component is an avidin binding protein (affinity binding molecule is an avidin, par. 55).
With respect to claim 26, Su et al. teach the binding component is a binding compound having an amine functional group (second spacer molecule that is avidin may be interpreted as the binding compound and has an amine reactive functional group, par. 55).
With respect to claim 31, Su et al. teach the anchor substance forms a layer on the surface of the piezoelectric substrate (spacer molecule is immobilized to the surface and therefore forms a layer, par. 55).
With respect to claim 33, Su et al. teach the binding protein of the anchor substance is extended away from the surface of the piezoelectric substance through the spacer (spacer is between the surface and the binding protein and therefore the binding protein extends away from the surface of through the spacer, par. 55).
With respect to claim 36, Su et al. teach the anchor substance binds to the surface of the piezoelectric substrate through a silane group (silane chemistry is used to immobilize molecules on the surface, par. 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2005/0164236), as applied to claim 22, in view of Ishii (US 2011/0004148).
Su et al. teach a biosensor having a spacer with a functional group that binds to gold at a first end and an avidin affinity binding molecule (binding component) at a second end (par. 55), but is not specific as to the spacer molecule itself.
Ishii et al. teach a biosensor comprising a gold film to which an anchor group is attached, the anchor group having a spacer comprising a PEG linker having a functional group that reacts to the gold substrate attached to a first end and an avidin molecule binding component attached at a second end (par. 67), in order to provide an avidin bonded to a substrate to form a strong affinity complex with biotin (par. 67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as part of the spacer molecule in the biosensor of Su et al., PEG having a reactive functional group that binds to gold at the first end and an avidin affinity binding molecule attached to the second end as taught by Ishii et al. because Su et al. is generic with respect to the compound that is incorporated into the spacer molecule to which a reactive functional group is attached at a first end and an affinity molecule is attached at a second end.  One would be motivated to use the appropriate compound for attachment of the functional group and affinity molecule to form an anchor molecule that attaches to the gold substrate.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Su and Ishii are similarly drawn to attachment of an anchor molecule having a functional group reactive with gold at a first end and avidin attached to a second end. 
 
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2005/0164236), as applied to claim 22, in view of Miike et al. (US 2007/0031286).
Su et al. teach a vibrating element having a piezoelectric substrate made from a quartz crystal material (par. 38 and 50), but fail to teach the specific material.
Miike et al. teach a piezoelectric vibrator that is used as a detection site of an object to be measured, made from a crystal having a piezoelectric effect including quartz lithium tantalate and quartz lithium niobate (par. 115), in order to provide a piezoelectric effect at a detection site (par. 115).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the quartz crystal material in the biosensor of Su et al., quartz lithium tantalate or quartz lithium niobate as taught by Miike et al. because Su et al. is generic with respect to the quartz crystal material that can be incorporated into the biosensor and one would be motivated to use the appropriate material having a piezoelectric effect to achieve the desired vibrating element.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Su and Miike are similarly drawn to vibrating piezoelectric elements for detection of a target.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2005/0164236), as applied to claim 22, further in view of Gabl et al. (US 2008/0247264).
Su et al. teach the quartz resonator sensors, as recited in claim 22, used with microfluidic cells, which are considered housings, to arrange resonator sensors in a small area (par. 99), but fail to specifically teach the microfluidic cell comprising a fluidics chamber, wherein the surface of the piezoelectric material bearing the anchor layer forms a wall of the chamber.
Gabl et al. teach a biosensor (par. 27 and 57) comprising a piezoelectric material that is positioned in a housing (32, Fig. 3) comprising a microfluidic cell with a fluidics chamber (33, Fig. 3) wherein the surface of the piezoelectric material forms a wall of the chamber (11, Fig. 3; par. 54), in order to provide a liquid to be analyzed to a biosensor having a piezoelectric material (par. 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the microfluidic cell in the biosensor of Su et al., a housing having a fluidics chamber with a surface of the piezoelectric material forming a wall of the chamber as taught by Gabl et al. because Su et al. is generic with respect to the microfluidic cell that can be incorporated into the biosensor and one would be motivated to use the appropriate system for contacting a solution with the piezoelectric material attached to a capture reagent. 
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Su and Gabl are similarly drawn to biosensors having piezoelectric material in a microfluidic cell.

Response to Arguments
Applicant's arguments filed 6 May 2022 regarding the rejection of claim 22 under 35 USC 102(a)(1) over Su have been fully considered but they are not persuasive. Applicant argues that Su fails to teach a piezoelectric material coated with metal with an anchor substance bound directly to the metal. Applicant’s argument is not persuasive because at paragraph 41 and Fig. 1, Su teaches a piezoelectric substrate coated with metal to which an anchor substance is bound directly.
Applicant’s amendment has overcome the rejections over the Shih and Laury-Kleintop references.
Applicant’s amendment to claim 22 necessitated new ground(s) of rejection over claims 28 and 34 under 35 USC 103(a) and claims 31 and 36 under 35 USC 112(b).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641